Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 and 13 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 7 all of the prior art of record fails to teach or suggest the limitation of claim 1, a self position estimation method of a parking assistance device that stores surrounding situation of a parking target position in a storage device and executes automatic parking using the stored surrounding situation during parking to the parking target position, the method comprising: presenting the stored surrounding situation; receiving from an occupant an operation of setting a positional relationship between the stored surrounding situation, and a host vehicle and an object existing around the host vehicle before starting the automatic parking; and setting a position of the host vehicle or a position of the object in the stored surrounding situation based on the operation received from the occupant. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art Ohta US 20170203769 A1 discloses a driving support apparatus mounted to a vehicle includes: a parking space identifier that identifies a parking space by using an imaging process based on a captured image taken by an imaging device, which is mounted to the vehicle and takes an image of the surrounding of the vehicle; an overlapping degree identifier that identifies an overlapping degree of the vehicle towards the parking space based on the captured image and the parking space identified by the parking space identifier; and a speed limiter that limits a vehicle speed to be less than or equal to a maximum value, which is predetermined, when the overlapping degree identified by the overlapping degree identifier is larger to or equal to a predetermined value.
All dependent claims are allowable for at least the reasons of claim 1 and/or 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquire
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665